 

EXHIBIT 10.1

 

ZIOPHARM ONCOLOGY, INC.

 

Amendment No. 1 to

Employment Agreement

 

This Amendment No. 1 to Employment Agreement (“Amendment”) is made as of March
30, 2012 (the “Amendment Effective Date”), by and between ZIOPHARM Oncology,
Inc., a Delaware corporation (the “Company”), and Hagop Youssoufian, M.Sc., M.D.
(“Employee”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement (as defined below).

 

Recitals

 

Whereas, the Company and Employee have entered into that certain Employment
Agreement, dated as of July 8, 2011 (the “Employment Agreement”);

 

Whereas, Section 11(a) of the Agreement permits the parties to amend the
Agreement through a written instrument signed by a duly authorized officer of
the Company; and

 

Whereas, the Company and Employee wish to amend the Employment Agreement in the
manner provided herein in.

 

Agreement

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the Company
and Employee hereby agree as follows:

 

1.          Section 4(e) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(e)           Expenses.  The Company shall reimburse Employee for all normal,
usual and necessary expenses incurred by Employee in furtherance of the business
and affairs of the Company, including but not limited to reasonable travel,
hotel and entertainment expenses incurred by Employee in connection with his
work responsibilities in Boston, Massachusetts, New York, New York and
Germantown, Maryland; provided that Employee will not be eligible for
reimbursement for travel or hotel expenses in connection with his work in: (i)
New York while he is living in New Jersey or (ii) in Boston while he is living
in the Greater Boston area. Employee shall be reimbursed upon timely receipt by
the Company of appropriate vouchers or other proof of Employee’s expenditures
and otherwise in accordance with any expense reimbursement policy as may from
time to time be adopted by the Company.  The Company’s expense reimbursement
policy generally requires that application for reimbursement be made as soon as
practicable after the expense is incurred, but in no event more than one year
after the date of the expense.  Reimbursements are made by the Company no less
frequently than monthly.”

 



 

 

 

1.          Section 4(f) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(f)          Relocation. Employee shall relocate his permanent residence to the
Greater Boston area from Princeton, New Jersey, by no later than October 1, 2012
(the “Moving Date”). Subject to Employee’s relocation to the Greater Boston area
by the Moving Date, the Company will promptly reimburse Employee for reasonable,
out of pocket, relocation expenses including, but not limited to: (i) reasonable
costs associated with packing and moving Employee’s personal and household goods
to the Greater Boston area, including without limitation shipment of furniture,
household items and artwork, vehicles, personal effects, and the like; (ii) New
Jersey area home closing costs (customary real estate closing costs for sale of
existing home, including realtor’s commission up to 6%), but excluding
seller-paid points, pro-rated taxes, pro-rated interest and sellers’ allowances;
and (iii) Boston area normal closing costs for purchase of a new home with a
maximum of 1% for loan origination fee and excluding discount points, pre-paids
and homeowner association fees, up to a combined maximum of $20,000 for all
expenses (the “Relocation Reimbursement”). All payments under this subsection
shall be made upon timely receipt by the Company of appropriate vouchers or
other proof of Employee’s expenditures and otherwise in accordance with the
Company’s expense reimbursement policy as may from time to time be adopted by
the Company. In addition, in order to qualify for the Relocation Reimbursement,
Employee must remain an employee in good standing of the Company as of the date
that the applicable cost or expense is incurred. Employee will be solely
responsible for any relocation expenses exceeding the Relocation Reimbursement
and the Company will not be obligated to provide any additional or other
relocation benefits or relocation assistance to Employee except as set forth in
this Agreement. If Employee terminates his employment with the Company within
one year of the Amendment Effective Date for any reason other than his death or
Disability (as defined in the Agreement), Employee will be required to repay to
the Company any Relocation Reimbursement received. To the extent taxable to
Employee, the Company will “gross-up” the Relocation Reimbursement to offset the
impact on Employee of United States federal income taxes on such payments.”

 

2.          Section 4 of the Employment Agreement is hereby amended to add the
following subsection:

 

“(i)          Retention Bonus. The Company shall pay Employee a one time
retention bonus (the “Retention Bonus”) in the amount of $200,000 on the
Amendment Effective Date. In the event that Employee terminates his employment
without Good Reason (as defined in the Agreement) or the Company terminates
Employee’s employment for Cause (as defined in the Agreement), in either case
prior to the one year anniversary of the Amendment Effective Date, Employee
shall refund the Retention Bonus to the Company, without interest or other
charges; provided that (i) for each full month of employment completed by
Employee after the Amendment Effective Date, Employee’s obligation to refund the
Retention Bonus will be reduced by $16,667; and (ii) in the event that Employee
terminates his employment for Good Reason or the Company terminates Employee’s
employment without Cause, Employee shall have no obligation to refund any
portion of the Retention Bonus. In the event that Employee is obligated to
refund any portion of the Retention Bonus, Employee authorizes the Company to
deduct such amounts from Employee’s unpaid wages or other amounts due to the
fullest extent permitted by law, in set-off against the amount owed to the
Company. Notwithstanding anything set forth herein to the contrary, in the event
of the occurrence of a Change of Control (as defined in the Agreement), any
portion of the Retention Bonus remaining subject to forfeiture hereunder shall
vest immediately and no longer be subject to forfeiture.”

 



 

 

 

3.          All other terms of the Employment Agreement shall remain in full
force and effect.

 

4.          Employee acknowledges that he is knowingly and voluntarily entering
into this Amendment, and that the Company has not required Employee’s entering
into this Amendment as a condition to Employee’s continued employment by the
Company.

 

5.          This Amendment does not alter the status of Employee’s at-will
employment relationship with the Company and, subject to the terms of this
Amendment, does not in any way interfere with Employee’s right or the Company’s
right to terminate Employee’s employment at any time, with or without Cause or
advance notice, which rights are hereby expressly reserved.

 

6.          This Amendment shall be governed by and construed under the laws of
the Commonwealth of Massachusetts, without regard to conflict of laws
principles.

 

7.          This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

In Witness Whereof, the undersigned have executed this Amendment as of the day
and year first set forth above.

 

  COMPANY:       ZIOPHARM Oncology, Inc.         By:  /s/ Jonathan Lewis    
Jonathan Lewis, M.D. Ph.D.     Chief Executive Officer         EMPLOYEE:        
/s/ Hagop Youssoufian   Hagop Youssoufian, M.Sc., M.D.

 



 

 